internal_revenue_service department of dollar_figure index number washington dc person to contact telephone number refer reply to cc dom p si br 1-plr-107348-99 date jan i legend parent llc1 llc2 z d1 d2 d3 d4 country1 country2 plr-107348-99 this responds to your letter dated date requesting a ruling that y and z be given extensions of time to elect to be treated as disregarded entities for federal tax purposes y for its taxable_year beginning d1 and z for its taxable_year beginning d2 facts parent is a domestic_corporation x is a wholly owned domestic subsidiary of parent y is a wholly owned foreign_subsidiary of x formed on d1 under the laws of country1 y intended to elect to be disregarded for federal tax purposes as of d1 y however failed to make a timely election to have y disregarded for federal tax purposes x formed llc1 and llc2 on d3 llc1 and llc2 are both domestic eligible entities which are disregarded as entities separate from their owner pursuant to the default classification rules of sec_301_7701-3 of the administration and procedure regulations on d2 x formed z under the laws of country2 x had percent of the z shares issued to llc1 and the other percent of z shares issued to llc2 z intended to elect to be disregarded for federal tax purposes as of d2 z however failed to make a timely election to have z disregarded for federal tax purposes y and z failed to make timely classification elections because they were unaware of the requirement for foreign eligible entities to file form_8832 to elect a classification other than the default classification y and z did not learn about the requirement to file form_8832 until their tax advisor audited their records for their taxable_year ending d4 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code sec_301_7701-2 an eligible_entity with a single owner can elect either to be classified as an association and thus a corporation under sec_301_7701-2 or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has two or more members and at least one it has a single owner cos d plr-107348-99 that does not have limited_liability sec_301_7701-3 provides that for purposes of sec_301_7701-3 a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member to elect to be classified other than as provided in sec_301_7701-3 an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 an election can be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_7701-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federa register ora revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a conclusions based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result y and z are granted extensions of time to elect to be treated as disregarded entities for federal tax purposes y as of d1 and z as of d2 y and z have until days from the date of this letter to file form_8832 with the applicable service_center to elect to be treated as disregarded entities for federal tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this tetter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on plr-107348-99 examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely fu foe paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes pe
